Citation Nr: 1012793	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to basic eligibility for nonservice connected 
death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from April 1943 to 
December 1945.  The Appellant is the Veteran's surviving 
spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In September 2008 and November 2009 the Board remanded this 
claim for further development.  

The Board notes that the appellant requested a hearing 
before the travel section of the Board in a July 2007 
written statement.  The Veteran was scheduled for a Travel 
Board hearing before a Veterans Law Judge at the RO in July 
2008, but the appellant requested that the hearing be 
rescheduled.  The appellant was subsequently scheduled for 
an August 2009 hearing, but due to equipment failure, the 
hearing had to be rescheduled.  The appellant was then 
scheduled for a February 2009 hearing; however the appellant 
did not appear at the hearing.  The hearing notice was not 
returned as undeliverable, and no further communication was 
received from the appellant regarding the hearing request or 
her failure to appear.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The appellant is the surviving spouse of a Veteran who 
had qualifying wartime service.

2.  The appellant's reported income, less medical expenses, 
exceeds the maximum rate of death pension payable to a 
surviving spouse with no children.


CONCLUSION OF LAW

As the appellant's income exceeds the maximum rate, the 
criteria for entitlement to basic eligibility for nonservice 
connected death pension benefits are not met. 38 U.S.C.A. §§ 
1502, 1503, 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information 
and evidence VA will obtain, and (3) what portion of the 
information and evidence the claimant is to provide.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A review of the record shows the appellant was not provided 
with pre-adjudication VCAA notice by letter.  However, she 
was informed by an October 2007 RO statement of the case  
that VA would obtain VA records and records from other 
Federal agencies, including the Social Security 
Administration, and that she could authorize VA to obtain 
records not held by Federal agencies, e.g., from local 
governments, private physicians, hospitals, or current or 
former employers on her behalf.

By virtue of the notifications of the denial of her claim 
and the statement of the case (SOC) of October 2007 as well 
as September 2008 and November 2009 Board Remands, the 
appellant was informed of what was needed to substantiate 
her claim.

To the extent that there was any notice error because the 
appellant did not receive specific information regarding her 
death pension claim, such error was harmless. Prejudicial 
error occurs in the context of VCAA notice only when such 
error affects "the essential fairness of an adjudication" or 
"has the natural effect of producing prejudice."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must 
generally identify "with considerable specificity": (1) how 
the VCAA notice was defective and (2) how the lack of notice 
and evidence was prejudicial or affected the essential 
fairness of the adjudication.  Id.  See also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective VCAA notice has the burden of showing how 
the defective notice was harmful).  In this case, the 
appellant has neither alleged nor shown any VCAA notice-
related prejudice.

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support 
of the claim.  The appellant was afforded the opportunity to 
testify at a personal hearing in support of her claim but 
did not appear for her scheduled hearing.  

The appellant has submitted various records pertaining to 
her claim.  She has not identified any additionally 
available evidence for consideration in the appeal.

As there is no indication that the appellant was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

II.  Analysis

The appellant is the surviving spouse of a Veteran who had 
qualifying wartime service; as such, she may be entitled to 
a rate of pension set by law, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  
The appellant's claim for death pension benefits was denied 
because the RO found that her countable income exceeded the 
maximum countable income for a surviving spouse with no 
children.

The maximum rate of death pension benefits that may be paid 
is set by law.  An otherwise qualifying claimant will be 
paid up to the maximum rate, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
other words, any countable income of the appellant will 
reduce the pension benefits, dollar for dollar, by the 
amount of the income.  Thus, if the appellant's annual 
income exceeds the maximum payable rate, the entire amount 
is offset, and the appellant is not entitled to any death 
pension benefits.

In determining income for purposes of entitlement to death 
pension, payments of any kind from any source are counted as 
income during the 12-month period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.  Exclusions from income do not 
include Social Security Administration (SSA) disability 
benefits.  See 38 C.F.R. § 3.272.

Unreimbursed medical expenses paid by the appellant are 
excluded from income, if they exceed 5 percent of the 
maximum rate.  38 C.F.R. § 3.272(g).  In order to be 
excluded from income, these medical expenses must be paid 
during the time period at issue, regardless of when they 
were incurred.  In addition, they must be out-of-pocket 
expenses, for which the claimant received no reimbursement 
from any third party, such as through an insurance company 
or Medicaid.

In support of her claim, the appellant submitted information 
regarding her income.  She reported social security benefits 
of $1,279.80 a month, a pension of $291.00 a month, and 
savings of $17,000 (which computed to $9.00 in interest a 
year).  The appellant also indicated medical expenses, 
totaling $3087.00, however, even when those were deducted 
from countable income, the appellant's computed income was 
$17, 754.00, which far exceeds the income limit.  

The appellant's income, effective October 1, 2006, exceeded 
the maximum annual death pension set by law.  The income 
limit for a spouse with no dependents was $7094.00.  In 
addition, the appellant's income exceeded the maximum annual 
death pension set by law in 2007 and 2008 which was $7329.00 
and $7933.00 respectively.  

In a June 2007 letter, the appellant was informed that if 
her circumstances changed, she could complete and return the 
enclosed VA Form 21-8416, Medical Expense Report" and VA 
Form 21-0518-1 "Improved Pension Eligibility Verification 
Report (Surviving Spouse with no children).  No further 
evidence has been submitted by the appellant in support of 
her claim.  

Thus, based on the evidence of record, the appellant's 
income is excessive for death pension purposes.  This being 
the case, the claim must be denied because the preponderance 
of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.




ORDER

Because the appellant's countable income is excessive for 
death pension purposes, entitlement to basic eligibility for 
nonservice connection death pension is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


